PER CURIAM.
David Lee Jones appeals from the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Jones raised four allegations of ineffective assistance of trial counsel, only the last of which is facially sufficient. Specifically, Jones contends that he was denied effective assistance of counsel in that his counsel abandoned Jones’ only defense supported by the record, i.e., voluntary intoxication. Although the trial judge denied the motion without an evidentiary hearing, he did not attach to his order any portion of the files or records to refute this claim.
Accordingly, we reverse the trial court’s denial of this allegation of Jones’ motion and remand the case to the trial court. The summary denial of the remaining allegations is affirmed. On remand, unless the files and records of the case conclusively show that Jones is entitled to no relief, the court shall order the state attorney to file an answer within a time certain. After receipt of the answer, the court shall determine whether an evidentiary hearing is required. If the court should again deny Jones’ motion, he has thirty days in which to appeal.
Affirmed in part, reversed in part, and remanded to the trial court with instructions.
SCHEB, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.